Name: Commission Regulation (EEC) No 3817/91 of 23 December 1991 extending retrospective Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/74 Official Journal of the European Communities 28 . 12. 91 COMMISSION REGULATION (EEC) No 3817/91 of 23 December 1991 extending retrospective Community surveillance of imports of certain products originating in Japan Whereas it is accordingly appropriate to continue to monitor the trend of imports into the Community of the products concerned by Commission Regulation (EEC) No 1530/89, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 2978/91 (2), and in particular Article 10 thereof, Having consulted the committee set up under the above ­ mentioned Regulation, Whereas Commission Regulation (EEC) No 1 530/89 (3), as amended by Regulation (EEC) No 40/91 (4), introduced Community retrospective surveillance to importation of certain products originating in Japan expire on 31 December 1991 ; Whereas the temporary decided on by the Government of the United States of America on 17 April 1987 which gave rise to the introduction of Community surveillance are still partially applicable ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1530/89, '31 December 1991 ' is replaced by *31 December 1992'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1991 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9. 2. 1982, p. 1 . (2) OJ No L 284, 12. 10 . 1991 , p. 1 . 0 OJ No L 150, 2. 6. 1989, p. 15. (4) OJ No L 6, 9 . 1 . 1991 , p. 8 .